                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      SOUTHERN DIVISION



DR.    TERRY      LEE     LAFLEUR, IN         HIS                 4:18-CV-04I25-RAL
OFFICIAL CAPACITY AS CANDIDATE FOR
GOVERNOR OF SOUTH DAKOTA,

                        Plaintiff,                        ORDER CONCERNING SERVICE



        vs.



SHANTEL       KREBS, IN         HER    OFFICIAL
CAPACITY AS SECRETARY OF STATE FOR
SOUTH DAKOTA;DAN LEDERMAN,IN HIS
OFFICIAL CAPACITY AS CHAIRMAN OF
THE    REPUBLICAN         PARTY       OF   SOUTH
DAKOTA; LORA HUBBLE, JOINTLY AND
SEVERELY; GORDON HOWIE, JOINTLY
AND SEVERELY; JOEL BERGAN, JOINTLY
AND    SEVERELY; MARILEE ROOSE,
JOINTLY   AND   SEVERELY; FRANK
FLUCKIGER, JOINTLY AND SEVERELY;
AND . MATT JOHNSON, JOINTLY AND
SEVERELY,

                        Defendants.




       Terry Lee LaFIeur (LaFIeur), proceeding pro se, filed a complaint seeking $100 million in

4amages plus punitive damages and other relief for various violations of his constitutional and

statutory rights. Doc. 1. LaFIeur filed a motion to proceed in forma pauperis. Doc. 3, which this

Court granted. Doc. 9. LaFIeur has amended his complaint twice since then but none of the

Defendants have been served. The Eighth Circuit has recognized that plaintiffs who proceed IFP

are entitled to rely on service by the United States Marshals Service. Wright v. First Student Inc..



                                                 1
710 F. 3d 782,783(8th Cir. 2013)(per curiam)(court staff were obligated to prepare the summons

and provide it to the USMS, and the USMS was obligated to effect service). Accordingly, it is

hereby

         ORDERED that plaintiff shall complete and send to the Clerk ofCourt a separate summons

and USM-285 form for each Defendant. Upon receipt of the completed summons and USM-285

forms, the Clerk of Court will issue the summonses. If the completed summons and USM-285

forms are not submitted as directed, the complaint may be dismissed. It is further

         ORDERED that the United States Marshals Service shall serve the completed summonses,

together with a copy of the second amended complaint. Doc. 15, and this order, upon the

Defendants.




         DATED this         day of January, 2019.

                                             BY THE COURT:




                                             ROBERTO A. LANGE
                                             UNITED STATES DISTRICT JUDGE
